Case 5:20-cv-01191-SVW-ADS Document 6 Filed 02/24/21 Page 1 of 2 Page ID #:32




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-01191 SVW (ADS)                                  Date: February 24, 2021
Title: Ryan Lyle Taylor v. People of the State of California


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO
                      PROSECUTE AND OBEY COURT ORDERS

        Plaintiff Ryan Lyle Taylor, a detainee at Southwest Detention Center, filed a Civil
Rights Complaint. [Dkt. No. 1]. On January 7, 2021, the Court dismissed the Complaint
with leave to amend and granted Plaintiff leave to file a First Amended Complaint by no
later than February 8, 2021. [Dkt. No. 5]. As of the date of this order, the Court has not
received a First Amended Complaint or any response to the Order Dismissing with
Leave to Amend from Plaintiff.

        Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not
be dismissed for failure to prosecute, obey court orders and/or failure to
state a claim upon which relief can be granted. Plaintiff must file a written
response by no later than March 17, 2021. Plaintiff may respond to this Order to
Show Cause by (a) filing a First Amended Complaint; (b) filing a statement with the
Court indicating the desire to continue to move forward with the Complaint despite the
failure to state any claim and other deficiencies noted by the Court in the Order
Dismissing Complaint with Leave to Amend; or (c) file a request to voluntarily dismiss
pursuant to Federal Rule of Civil Procedure 41(a)(2)

      Plaintiff is expressly warned that failure to timely file a response to this Order to
Show Cause may result in a recommendation to the District Judge that this action be



CV-90 (03/15) – ALL                Civil Minutes – General                         Page 1 of 2
Case 5:20-cv-01191-SVW-ADS Document 6 Filed 02/24/21 Page 2 of 2 Page ID #:33




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-01191 SVW (ADS)                                 Date: February 24, 2021
Title: Ryan Lyle Taylor v. People of the State of California

dismissed with prejudice for failure to state a claim, failure to prosecute and/or obey
Court orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                      Initials of Clerk kh




CV-90 (03/15) – ALL                Civil Minutes – General                       Page 2 of 2
